t c memo united_states tax_court thomas a and maria m hagman petitioners v commissioner of internal revenue respondent docket no filed date thomas a hagman and maria m hagman pro sese mark a weiner for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioners’ federal_income_tax and delinquency and negligence additions and penalty as follows additions to tax penalty year deficiency sec_6651 a sec_6653 sec_6662 dollar_figure dollar_figure dollar_figure --- --t --- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to this court’s rules_of_practice and procedure following concessions the issues for our consideration are whether petitioners are entitled to claim a short-term_capital_loss relating to a purported dollar_figure loan to grant maccoon for whether petitioners are entitled toa dollar_figure long-term_capital_loss for purported investments in buck sales for whether petitioners are entitled to dollar_figure' in bad_debt losses claimed for whether petitioners overstated their capital_gains by dollar_figure and whether petitioners are liable for the delinquency and negligence additions for and an accuracy-related_penalty for separate findings_of_fact and opinion are hereafter set forth with respect to each of the first four issues those portions of the stipulation of facts that pertain to a particular issue are incorporated by this reference in the findings_of_fact for the issue to which they relate petitioners claimed dollar_figure in deductions on their federal_income_tax return the entire amount of which was disallowed by respondent respondent has conceded that petitioners are entitled to deduct dollar_figure of expenses of the dollar_figure claimed dollar_figure was claimed as bad_debt losses petitioners presented no evidence with respect to the dollar_figure difference between dollar_figure and dollar_figure and thus we treat this as a concession by petitioners 38_tc_1011 i the maccoon note findings_of_fact petitioners thomas a and maria m hagman husband and wife resided in thousand oaks california at the time their petition was filed maria m hagman is a petitioner in this case because she joined in filing federal_income_tax returns with thomas a hagman mr hagman subsequent references to petitioner refer only to mr hagman petitioners’ and federal_income_tax returns were filed on date and date respectively mr hagman was employed as a bank manager for years in he left banking to pursue a career investing in real_estate in petitioner became aware of an opportunity to buy a 16-acre parcel of real_estate within the city limits of thousand oaks california the parcel was available for sale only if the seller could also sell the adjacent property petitioner lent dollar_figure to grant maccoon mr maccoon for the purpose of purchasing the adjacent parcel petitioner and mr maccoon had an agreement that petitioner would receive percent of mr maccoon’s profits on the sale of the adjacent land mr maccoon gave petitioner a 10-year unsecured note bearing percent interest the interest and principal were payable at maturity in mr maccoon made a dollar_figure principal payment on the note reducing the amount of the note to dollar_figure the following year mr maccoon sold the property for a dollar_figure profit but did not pay percent of the profit to petitioner in accord with the agreement in petitioner sued mr maccoon for the outstanding balance of the note and petitioner’s 25-percent share of the profits from the sale of the adjacent land dollar_figure petitioner and mr maccoon reached a settlement in the lawsuit mr maccoon was no longer obligated to pay the note following the settlement petitioner provided no other information regarding the settlement petitioners claimed a dollar_figure short-term_capital_loss attributable to the maccoon note on their return respondent disallowed the claimed capital_loss opinion we must decide whether petitioners are entitled to a non- business_bad_debt deduction on their return generally taxpayers may deduct the value of bona_fide debts owed to them that become worthless during the year sec_166 46_tc_751 affd 387_f2d_420 8th cir bona_fide debts generally arise from valid debtor- creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money sec_1 166-l1 c income_tax regs sec_166 prescribes three ways in which deductions may be taken for worthless debts as an ordinary deduction during a taxable_year in which a business_bad_debt becomes completely worthless as an ordinary deduction when a business_bad_debt becomes partially worthless during the taxable_year but only to the extent worthless and as a short-term_capital_loss when a nonbusiness_bad_debt held by a taxpayer other - - than a corporation becomes completely worthless during the taxable_year sec_166 d respondent does not dispute that the maccoon note represented a bona_fide debt owed to petitioners both parties also agree that the obligation is a nonbussiness debt the parties dispute whether the note became worthless in petitioners claim that although mr maccoon was no longer obligated to pay petitioner on the note after the settlement the loss could not have been claimed until the maturity_date of the note respondent contends that the note became worthless if at all in the year that mr maccoon was no longer obligated to pay petitioner we agree with respondent at trial and on brief petitioners alleged that an internal_revenue_service appeals officer had informed them that they were unable to write off the bad_debt until the maturity of the note regardless of the disposition of the lawsuits even if such a statement had been made respondent would not be estopped from asserting that the debt became worthless in such a statement would constitute a statement of law and therefore one of the necessary elements for estoppel would not be present 67_tc_612 the fact that an obligation is not mature at the time a bad_debt deduction is claimed does not automatically prevent allowance of a bad_debt deduction under sec_166 sec_1 l c income_tax regs petitioners have failed to establish that the maccoon note became worthless in accordingly petitioners are not entitled to a sec_166 loss for it buck sales findings_of_fact in and early petitioner spent approximately dollar_figure as a result of his involvement with an entity known as buck sales petitioner spent approximately dollar_figure on travel lodging and food expenses for himself and six other individuals in addition petitioner spent dollar_figure on consulting fees and approximately dollar_figure on legal fees petitioners claimed these amounts on their return as a long-term_capital_loss respondent disallowed the dollar_figure long-term_capital_loss carryover on petitioners’ return opinion the next issue for our consideration is whether petitioners are entitled to a dollar_figure long-term_capital_loss relating to purported investments in buck sales petitioner argues that he spent approximately dollar_figure in and early investigating an investment opportunity in hong kong petitioner contends that such amounts are deductible as a long-term_capital_loss respondent contends that petitioners have failed to establish that any of the payments are associated with any particular investment or business we agree with respondent petitioner’s testimony concerning his involvement with buck sales was vague and unconvincing at the conclusion of his testimony it was not possible to understand the nature of petitioner’s relationship with buck sales or how the amounts spent by petitioner such as the legal or consulting fees related to a business or investment activity petitioner claims that these amounts are deductible because they involved the investigation of a possible investment opportunity sec_212 or permits a deduction for all ordinary and necessary expenses paid for the production_or_collection_of_income or maintenance_of_property_held_for_the_production_of_income however expenses deductible under sec_212 or must relate to income-producing property or property rights in which the taxpayer has an existing interest 20_tc_511 15_tc_642 affd per curiam 194_f2d_537 2d cir petitioners have not shown that the expenditures petitioner made relate to income-producing property or property rights in which petitioner had an existing interest therefore these expenses are not deductible under sec_212 or sec_165 authorizes a deduction for losses_incurred by individuals and not_compensated_for_by_insurance_or_otherwise which are incurred in any transaction entered into for profit petitioner has not shown that the expenditures qualify for a deduction under sec_165 petitioner did not show whether he had a profit_motive with respect to the expenditures he also failed to show that he was involved in a transaction as that term is used in the statute in 52_tc_880 it was explained that the phrase ‘a --- - transaction entered into for profit’ surely means something more than the mere casual preliminary investigation of a prospective business or investment although petitioner expended capital he has failed to demonstrate what steps if any were taken beyond a preliminary investigation petitioner’s testimony on this subject was vague and to some extent incomprehensible accordingly petitioners are not entitled to a deduction under sec_165 see 40_tc_861 see also frank v commissioner supra til bad_debt losses findings_of_fact in the early 1980’s petitioner formed a partnership with albert j schara mr schara for the purpose of buying and selling real_estate over the course of their partnership petitioner made several loans to mr schara or to partnerships controlled by him when the partnership dissolved in mr schara had loans outstanding to petitioner totaling dollar_figure these loans were represented by three separate notes one note was given in exchange for two checks a dollar_figure check dated date and a dollar_figure check dated date made payable to schara development co although mr schara was personally liable for the entire debt another note was in the principal_amount of dollar_figure and dated date this note represented several separate payments from petitioner to t a investments a partnership that was controlled by mr schara two payments totaling dollar_figure were made on this note reducing --- - the outstanding balance to dollar_figure a third note was in the principal_amount of dollar_figure and dated date this note represented several separate payments from petitioner to nova image inc al schara was the president of nova image inc the partnership between petitioner and mr schara did not end amicably in date mr schara filed a complaint against petitioners in the superior court of california for dissolution_partnership accounting damages for repudiation of partnership conversion of partnership assets and breach of fiduciary duty in date petitioners filed a complaint against mr schara in the superior court of california for breach of fiduciary duty and breach of contract the two lawsuits lasted for several years and were ultimately abandoned by both parties petitioners claimed a dollar_figure business_bad_debt loss on their return the loss was disallowed by respondent opinion next we consider whether petitioners are entitled to dollar_figure in business bad_debts that were claimed on their return respondent contends that petitioners have failed to prove that these debts became worthless in and that the items in question are business bad_debts petitioners failed to show worthlessness and accordingly we need not address whether the items in question were business bad_debts sec_166 allows taxpayers to deduct the value of bona_fide debts that become worthless during the year millsap v commissioner t c pincite petitioners and mr schara the -- - debtor were involved in litigation over the dissolution of their partnership and the allocation of partnership debts and assets the litigation commenced in the year that petitioners claimed the debts became worthless and continued for several years thereafter the debts at issue in the litigation arose out of and were related to the partnership between petitioner and mr schara the amount of the unpaid notes was claimed by petitioners to be business bad_debts the uncertainty as to the outcome of that litigation is fatal to petitioners’ claim that the debts became worthless in see 29_tc_1039 see also birnbaum manaker p c v commissioner tcmemo_1993_485 accordingly petitioners are not entitled to the dollar_figure bad_debt deduction for iv capital_gains findings_of_fact petitioners’ federal_income_tax return reflected a dollar_figure profit from the sale of one of the buildings that was owned by the schara-hagman partnership at trial petitioners argued that they did not make a profit from the sale of the building in addition petitioners have not indicated whether the litigation between themselves and mr schara had ceased by date when petitioners filed their return - li - opinion petitioners’ return reflected a dollar_figure profit from the sale of one of the buildings owned by the schara-hagman partnership at trial petitioners argued that they had estimated the amount of profit from the sale when they filed their return and that ultimately no profit was ever realized from the sale of the building in addition petitioners claim that they made approximately dollar_figure in capital improvements to the building at issue which were never taken into account in calculating the amount of gain on their return petitioners claim that they made the capital improvements by paying workers in cash respondent contends that petitioners have failed to demonstrate how their return overstated their capital_gain we agree with respondent petitioners have not provided sufficient information to support a change to the dollar_figure capital_gain reported for petitioners have not provided calculations showing that these alleged capital improvements were not already taken into account in fact there was no showing as to how petitioners computed their capital_gains petitioners have not shown the adjusted_basis of the building or the proceeds received from the sale we also question why petitioners found it necessary to estimate the amount of profit from the sale of the building when they did not file their return until date petitioners have failed to establish that their return was inaccurate with respect to their capital_gains see rule a v penalties and additions to tax sec_6651 imposes an addition_to_tax for the failure_to_file timely a required return unless the failure is due to reasonable_cause and not due to willful neglect petitioners bear the burden of proving that their failure_to_file timely was due to reasonable_cause and not to willful neglect rule a petitioners filed their federal_income_tax return on date the return was required to be filed on or before date petitioners have not shown that their delinquent filing was due to reasonable_cause therefore they are liable for the sec_6651 addition_to_tax for as determined by respondent for the taxable_year sec_6653 and provides for an addition_to_tax equal to percent of the underpayment if any part of an underpayment is due to negligence for sec_6662 and b provides for an accuracy- related penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent’s determination of negligence is presumed to be correct and the taxpayer has the burden of proving that the determination is erroneous rule a therefore petitioners must show that they were not negligent i e that they made a reasonable attempt to comply with the provisions of the internal_revenue_code and that they were not careless reckless or in intentional disregard of the rules or regulations we sustain respondent’s determination in determining whether petitioners were negligent in the preparation of their return we take into account mr hagman’s years of business experience glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir petitioners’ explanation of the buck sales issue was vague and confusing and they have failed to show that they were not negligent with respect to their dollar_figure deduction for purported investments in buck sales because we have found that part of petitioners’ underpayment for was due to negligence the percent addition_to_tax provided in sec_6653 applies to the entire underpayment regardless of whether the balance of the underpayment was due to negligence petitioners conceded part of the underpayment for and also failed to address the question of negligence on those concessions with respect to the disputed issue for the bad_debt deduction petitioners claimed that the notes were worthless at a time when they were actively trying to collect on the notes in state court petitioners do not provide us with a satisfactory explanation of this inconsistency and are therefore liable for the sec_6662 accuracy-related_penalty with respect to this issue due to petitioners’ failure to present evidence or argument with respect to the conceded issues the entire underpayment is subject_to the sec_6662 penalty to reflect the foregoing decision will be entered under rule
